Digitally signed by
                                                                        Reporter of Decisions
                                                                        Reason: I attest to the
                       Illinois Official Reports                        accuracy and
                                                                        integrity of this
                                                                        document
                               Appellate Court                          Date: 2017.10.02
                                                                        13:52:23 -05'00'




                  People v. Schlosser, 2017 IL App (1st) 150355



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           JOHN SCHLOSSER, Defendant-Appellant.



District & No.    First District, Fifth Division
                  Docket No. 1-15-0355



Filed             June 23, 2017



Decision Under    Appeal from the Circuit Court of Cook County, No. 04-CR-13410; the
Review            Hon. John Joseph Hynes, Judge, presiding.



Judgment          Reversed and remanded with directions.


Counsel on        Michael J. Pelletier, Patricia Mysza, and Roxanna A. Mason, of State
Appeal            Appellate Defender’s Office, of Chicago, for appellant.

                  Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Mary P. Needham, and Haley Peck, Assistant State’s Attorneys, of
                  counsel), for the People.



Panel             PRESIDING JUSTICE GORDON delivered the judgment of the
                  court, with opinion.
                  Justices Hall and Reyes concurred in the judgment and opinion.
                                                  OPINION

¶1        Defendant John Schlosser was convicted, after a bench trial, of involuntary manslaughter,
     two counts of aggravated battery, and two counts of home invasion and sentenced to a total of
     22 years with the Illinois Department of Corrections (IDOC). On direct appeal, this court
     vacated his convictions for involuntary manslaughter, as well as one count of aggravated
     battery and one count of home invasion, but affirmed his remaining convictions. People v.
     Schlosser, No. 1-06-1832 (2007) (unpublished order under Supreme Court Rule 23). Since the
     vacated sentences ran concurrently to sentences which were affirmed, the aggregate sentence
     did not change and appellate counsel did not seek a remand for resentencing.
¶2        Defendant then filed a pro se petition for postconviction relief, in which he argued that he
     had not been proven guilty beyond a reasonable doubt and that his sentence was unfair.
     Defendant’s petition proceeded to the second stage where he was appointed counsel. Counsel
     filed a certificate pursuant to Illinois Supreme Court Rule 651(c) (eff. Dec. 1, 1984),1 but did
     not amend defendant’s pro se petition. The trial court dismissed the petition at the second
     stage, finding that it was “entirely conclusory” and, thus, its claims were legally insufficient.
     The trial court also found that the claims were indisputably forfeited, since postconviction
     counsel’s oral arguments concerning forfeiture were not found in the written petition.
¶3        On appeal from the second-stage dismissal, this court found that postconviction counsel’s
     performance was unreasonable and failed to comply with the duties imposed by Rule 651(c).
     People v. Schlosser, 2012 IL App (1st) 092523, ¶ 26. We found that counsel failed to make a
     routine amendment to the postconviction petition that would have overcome the procedural bar
     of forfeiture and that his actions amounted to a total failure of representation. Schlosser, 2012
     IL App (1st) 092523, ¶¶ 22-25. As a result, we reversed and remanded “with directions to the
     trial court to conduct a second-stage evaluation after allowing defendant leave to amend his
     petition.” Schlosser, 2012 IL App (1st) 092523, ¶ 35.
¶4        On remand, the trial court appointed the same counsel to represent defendant, and the trial
     court dismissed the petition again at the second stage. On appeal, defendant argues that he is
     entitled to have his case remanded for the appointment of new postconviction counsel, since he
     was represented on remand by the same counsel whose representation was already deemed
     unreasonable in this case. For the following reasons, we agree and we remand to allow the
     appointment of new counsel and further second-stage consideration.

¶5                                         BACKGROUND
¶6       In our prior opinion, we described the evidence at the original bench trial and the direct
     appeal, and we will not repeat all that detail here. Instead, we incorporate that description by
     reference. Schlosser, 2012 IL App (1st) 092523, ¶¶ 4-9.
¶7       In short, the evidence at trial showed that defendant had a dispute about money with an
     acquaintance, Louise Lusk. Defendant then went to Lusk’s home where a fist fight ensued
     between, on one side, defendant and, on the other side, Lusk and Fred Howes, Lusk’s

         1
         The rule was later amended, but this was the version of the rule that was in effect at the time that
     counsel filed this certificate. Later, defendant filed a second certificate and, for that second certificate,
     we cite a subsequent effective date for the same rule.

                                                      -2-
       80-year-old father with whom she lived. Defendant struck Howes in the head; yet, after the
       police arrived, Howes refused medical assistance and did not press charges. However, the next
       day, Howes was taken to the hospital and surgery was performed to relieve intercranial
       bleeding. Howes died two months later as a result of pneumonia, which occurred after he was
       hospitalized for the surgery. Schlosser, 2012 IL App (1st) 092523, ¶¶ 4-9. At trial, defendant
       testified in his own defense, and one of the issues at trial concerned whether he had forced his
       way into the home, or whether the door was opened for him. Schlosser, 2012 IL App (1st)
       092523, ¶¶ 4, 6, 7. Defendant also testified that he threw a “wild punch” and “accidentally hit
       [Howes] in the left side of the face,” causing Howes to fall down. People v. Schlosser, No.
       1-06-1832, at 5 (2007) (unpublished order under Supreme Court Rule 23); see also Schlosser,
       2012 IL App (1st) 092523, ¶ 6. After the bench trial, the trial court found him guilty of
       involuntary manslaughter, two counts of aggravated battery, and two counts of home invasion
       and sentenced him to a total of 22 years with IDOC.
¶8         On direct appeal, this court found that, since the convictions for involuntary manslaughter
       and two counts of aggravated battery were for the same single act, namely, hitting Howe in the
       head, it was necessary to vacate the conviction for involuntary manslaughter and one of the
       counts of aggravated battery. In addition, since the convictions for two counts of home
       invasion were based on a single entry, we vacated one of the counts of home invasion. In all,
       we vacated more than half of defendant’s convictions, and left intact only two of the original
       convictions, namely, one count of home invasion and one count of aggravated battery. People
       v. Schlosser, No. 1-06-1832, at 9 (2007) (unpublished order under Supreme Court Rule 23).
       However, there was no remand for resentencing.
¶9         In our prior opinion, we described in detail the postconviction proceedings up until that
       point, and we will not repeat that information here, except to provide a summary description.
       Schlosser, 2012 IL App (1st) 092523, ¶¶ 10, 18-19, 23, 25, 27-28.
¶ 10       Defendant filed a pro se postconviction petition on June 30, 2008, in which he claimed that
       there was insufficient evidence of forced entry, that his sentence was unfair, and that character
       witnesses were not called, which would have affected the judge’s “opinion,” presumably in
       both verdict and sentence. This petition proceeded to the second stage, where defendant was
       appointed counsel. The assistant public defender (APD) made no amendments to the pro se
       petition and filed a Rule 651(c) certificate. The certificate was filed on May 8, 2009, a year
       after defendant filed his petition, and it stated that the APD had communicated with defendant
       by letter and by phone, that he had examined the trial transcripts, and that he chose not to
       amend the petition because “it adequately presents” defendant’s claims.
¶ 11       On July 10, 2009, the State moved to dismiss the petition on the grounds that its claims
       were conclusory and lacked specificity, that the petition failed to include any documentation to
       support its claims, and that its claims were forfeited by the failure of the defense to raise these
       claims on direct appeal. After receipt of the State’s motion, the APD did not seek to amend the
       petition to add specificity, documents, or a claim that appellate counsel was ineffective.
¶ 12       A month later, at the hearing on the motion, the State argued for five pages of transcript.
       The APD responded in one short paragraph, in which he stated that he was “standing on
       [defendant’s] petition” and that he “just want[ed] to clarify one thing.” The one clarification
       was that “the main claim” was ineffectiveness of appellate counsel. The trial court observed
       that it did not “see anything with regards to an allegation with appellate counsel’s


                                                    -3-
       ineffectiveness” in defendant’s petition. The APD did not then orally seek leave to amend the
       petition to add the claim.
¶ 13       A month after the hearing, on September 18, 2009, the trial court granted the State’s
       motion to dismiss. In its written order, the trial court listed defendant’s claims, but did not
       include ineffectiveness of appellate counsel in its list. The list included the sufficiency of the
       evidence and the fairness of the sentence. The first line of the trial court’s “Analysis” observed
       that the petition “was never supplemented.” The trial court then stated that it dismissed the
       petition, first, because defendant’s claims were forfeited, since they were not raised on direct
       appeal. In addition, the trial court found that the petition’s claims were “entirely conclusory”
       and not supported “by affidavits, records or other evidence.” On the same day, a notice of
       appeal was filed, and the first postconviction appeal followed.
¶ 14       On this first appeal, this court found that the APD’s performance was unreasonable and
       failed to comply with the basic duties imposed by Rule 651(c). Schlosser, 2012 IL App (1st)
       092523, ¶ 26. In particular, we observed that he failed to make a routine amendment to the
       postconviction petition that would have overcome the procedural bar of forfeiture, and we
       concluded that his actions amounted to a total failure of representation. Schlosser, 2012 IL App
       (1st) 092523, ¶¶ 22-25. As a result, we reversed and remanded for second-stage proceedings.
       Schlosser, 2012 IL App (1st) 092523, ¶ 35.
¶ 15       After this court’s 2012 remand, there were 14 court appearances, and defendant was not
       present at any of them. At the first appearance, on March 22, 2013, the case was simply
       continued. At the next appearance, on May 24, 2013, the same counsel who had previously
       represented defendant appeared and informed the trial court:
                    “ASSISTANT PUBLIC DEFENDER [APD]: My reading of the remand order [sic]
               to simply to amend the petition with the allegation ineffective assistance of appellate
               counsel.
                    THE COURT: Sure.”
¶ 16       At the next appearance, on August 9, 2013, the trial court asked about the appellate court’s
       opinion, and the APD stated:
                    “APD: Judge, it’s just—there was a 651(c) certificate filed. There was no
               amendment to the pro se petition. The Appellate Court remanded it for the appointed
               attorney to file a[n] amendment which would include an allegation of ineffective
               assistance of appellate counsel.” (Emphasis added.)
       The APD then asked for a continuance to October 18, 2013, to file an amendment. On October
       18, 2013, the APD asked for “one final date” to file an amended petition, and the trial court
       stated: “Let’s make sure we get it done by then.”
¶ 17       On December 20, 2013, the APD filed an “Amendment to Petition for Post-Conviction
       Relief,” which incorporated by reference defendant’s pro se petition. The amendment claimed
       that appellate counsel was ineffective for failing to argue (1) that there was insufficient
       evidence to convict defendant of home invasion and (2) that defendant’s sentence was
       excessive, or in the alternative, that a remand was necessary in light of the appellate court’s
       opinion vacating defendant’s convictions for aggravated battery, involuntary manslaughter,
       and one count of home invasion. The amended petition did not attach any documents or cite
       any portions of the record to support defendant’s claim that he was unable to present character
       witnesses at the bench trial or sentencing.


                                                   -4-
¶ 18       After a couple more continuances, the State moved on June 6, 2014, to dismiss defendant’s
       amended postconviction petition, and the APD requested a short continuance in order to
       determine whether to file a response. On July 11, 2014, the APD informed the court that he
       would not file a response. The trial judge also observed that the court file appeared to be
       missing a document from the APD, and the trial court asked the APD and the assistant State’s
       Attorney to review the file to make sure that the court had “a full packet of what [it] need[ed].”
       After several more continuances, the trial court noticed on December 12, 2014, that the APD
       had not filed a new Rule 651(c) certificate since the 2012 remand and directed him to file one:
                    “THE COURT: Did you file another 51C?
                    APD: I don’t believe I did.
                    THE COURT: I think we’ll need that too.
                    APD: I will file it then.
                    THE COURT: All right. Very good.”
¶ 19       Six months later, on January 8, 2015, the APD filed a Rule 651(c) certificate, in which he
       stated that he had communicated with defendant by letter only. The certificate did not indicate
       whether these communications occurred before or after the 2012 remand. Concerning
       communications, the certificate stated only: “I have communicated with the petitioner, John
       Schlosser, by letter to ascertain his claims of a deprivation of his constitutional rights.” The
       certificate also stated that he had read the transcripts of defendant’s trial and sentencing, and
       amended defendant’s pro se petition.
¶ 20       On January 9, 2015, the trial court heard argument on the State’s motion to dismiss. The
       State argued that the amended petition still lacked specificity and that “the case law that is cited
       is not the proper case law that applies.” In response, the APD did not offer argument on any
       issue, except the issue that defendant should be resentenced, since the appellate court had
       vacated half of defendant’s convictions on direct appeal. The APD offered no argument on the
       issue that was the subject of this court’s remand, namely, appellate counsel’s ineffectiveness
       for failing to challenge the sufficiency of the evidence for the remaining counts of aggravated
       battery and home invasion. Schlosser, 2012 IL App (1st) 092523, ¶¶ 10, 19. The matter was
       continued because the trial court stated that it was “in the process of writing a written opinion.”
¶ 21       On February 6, 2015, the trial court stated in open court that it had granted the State’s
       motion to dismiss and that it had issued a written order. The trial court stated:
                “THE COURT: I indicated to the parties I was going to file a written ruling here. If you
                would, stamp that for me. I have a copy of the written ruling, gentlemen. The Clerk will
                give that to you. *** [T]he state’s motion will be granted. I set that forth in a written
                order here. If you can make sure, [APD], that [defendant] gets a copy of this.”
       Thus, the trial court directed the APD to mail a copy of its order to defendant.
¶ 22       However, that order is not in the appellate record.2 At the back of the appellant’s brief,
       where a copy of the order appealed from should be, there is instead a copy of a half-sheet,

           2
            Illinois Supreme Court Rule 321 provides, in relevant part: “The record on appeal shall consist of
       the judgment appealed from, the notice of appeal, and the entire original common law record, unless the
       parties stipulate for, or the trial court, after notice and hearing, or the reviewing court, orders less. The
       common law record includes every document filed and judgment and order entered ***.” Ill. S. Ct.
       R. 321 (eff. Feb. 1, 1994).

                                                        -5-
       which states that the State’s motion to dismiss the postconviction petition was granted and to
       “see written order.” See Ill. S. Ct. R. 342 (eff. Jan. 1, 2005) (“The appellant’s brief shall
       include, as an appendix, *** a copy of the judgment appealed from, any opinion,
       memorandum, or findings of fact filed or entered by the trial judge ***.”). However, the
       written order is not there either.
¶ 23       In a footnote in its brief to this court, defendant’s appellate counsel states that the written
       order is not in the circuit court’s file, and that defendant does not have a copy of the written
       order either. The brief further states: “Appellate counsel is currently trying to obtain a copy of
       the order. If the counsel is able to obtain a copy, it will be supplemented to the record on
       appeal.” Similarly, the State’s brief states: “The written order does not appear in the record.
       The Assistant [State Appellate Defender] representing defendant in this appeal has indicated
       that she is trying to obtain a copy of the order.” Defendant’s appellate counsel last
       supplemented the record on March 22, 2017, and the trial court’s February 6, 2015, order is not
       in the supplement.
¶ 24       On February 8, 2015, the APD filed a notice of appeal, which failed to specify the date of
       judgment. The form notice had a space for “Date of Judgment,” and this space was left blank.
       On October 11, 2016, the State Appellate Defender moved for leave to file an amended notice
       of appeal in order to include the judgment date, which this court granted. Illinois Supreme
       Court Rule 606(d) (eff. Dec. 11, 2014) provides a form for the notice of appeal and states that
       the “notice of appeal shall be substantially in the following form.” Ill. S. Ct. R. 606(d) (eff.
       Dec. 11, 2014). The form includes a line for “Date of judgment or order” and a line for
       “Sentence,” neither of which were completed in the first notice of appeal. The subsequent
       notice, filed by the State Appellate Defender, corrected both these mistakes, and this appeal
       followed.

¶ 25                                         ANALYSIS
¶ 26       On this appeal, defendant argues that he is entitled to have his case remanded for the
       appointment of new postconviction counsel, since he was represented on remand by the same
       counsel whose representation was already deemed unreasonable in this case. For the following
       reasons, we reverse and remand.

¶ 27                                       I. Standard of Review
¶ 28       Defendant argues that he was denied his right to reasonable assistance of counsel during
       the proceedings on his postconviction petition. There is no constitutional right to the assistance
       of counsel in postconviction proceedings. 725 ILCS 5/122-4 (West 2008). Thus, defendants
       are entitled only to the level of assistance provided by the Post-Conviction Hearing Act (Act)
       itself. 725 ILCS 5/122-1 et seq. (West 2008); People v. Turner, 187 Ill. 2d 406, 410 (1999).
       Issues of statutory interpretation are reviewed de novo, as are dismissals of a postconviction
       petition without an evidentiary hearing. People v. Suarez, 224 Ill. 2d 37, 42 (2007)
       (postconviction petition); People v. Chatman, 2016 IL App (1st) 152395, ¶ 23 (statutory and
       rule interpretation). De novo consideration means that we perform the same analysis that a trial
       judge would perform. Khan v. BDO Seidman, LLP, 408 Ill. App. 3d 564, 578 (2011).




                                                    -6-
¶ 29                                II. Stages of a Postconviction Petition
¶ 30       In the case at bar, defendant’s petition proceeded to the second stage. In noncapital cases,
       such as this case, the Act provides for three stages. People v. Lacy, 407 Ill. App. 3d 442, 455
       (2011). At the first stage, the trial court has 90 days to review a petition and may summarily
       dismiss it if the trial court finds that the petition is frivolous and patently without merit. Lacy,
407 Ill. App. 3d at 455. If the trial court does not dismiss the petition within that time period,
       the trial court must docket it for further consideration. Lacy, 407 Ill. App. 3d at 455. In the
       second stage, the defendant bears the burden of making a substantial showing of a
       constitutional violation. People v. Pendleton, 223 Ill. 2d 458, 473 (2006). The Act provides for
       the appointment of counsel if the defendant is indigent. 725 ILCS 5/122-4 (West 2008); Lacy,
407 Ill. App. 3d at 455.
¶ 31       After appointment, counsel is required to make any amendments to the pro se petition that
       are necessary for an adequate presentation of defendant’s claims. Ill. S. Ct. R. 651 (eff. Feb. 6,
       2013); Pendleton, 223 Ill. 2d at 472. After defense counsel’s amendments, if necessary, the
       State is then permitted to file responsive pleadings, and it may either answer or move to
       dismiss the petition. 725 ILCS 5/122-5 (West 2008); Pendleton, 223 Ill. 2d at 472. The trial
       court must then determine whether the petition, and any supporting documentation, make a
       substantial showing of a constitutional violation. 725 ILCS 5/122-6 (West 2008); Pendleton,
223 Ill. 2d at 473. If such a showing is made, then the petition proceeds to the third stage,
       where the trial court conducts an evidentiary hearing on the merits of the petition. 725 ILCS
       5/122-6 (West 2008); People v. Boclair, 202 Ill. 2d 89, 100 (2002).

¶ 32                                      III. Reasonable Assistance
¶ 33        In the case at bar, as noted, defendant’s petition proceeded to the second stage and counsel
       was appointed. The Act provides for a reasonable level of assistance in postconviction
       proceedings. People v. Flores, 153 Ill. 2d 264, 276 (1992). The legislature anticipated that
       most petitions filed under the Act would be filed by pro se prisoners who lacked the assistance
       of counsel. People v. Johnson, 154 Ill. 2d 227, 237 (1993). As a result, the Act imposed duties
       on postconviction counsel to ensure that a prisoner’s claims would be adequately presented,
       and the statute envisioned that an attorney appointed to represent an indigent prisoner would
       ascertain the basis of his claims, shape those claims into an appropriate legal form, and present
       the prisoner’s contentions to the court. Johnson, 154 Ill. 2d at 237-38.
¶ 34        To ensure that defendants receive this level of assistance, Illinois Supreme Court Rule
       651(c) imposes specific duties on postconviction counsel and requires that the record disclose
       that counsel has fulfilled these mandatory duties. Ill. S. Ct. R. 651(c) (eff. Feb. 6, 2013).
       Pursuant to this rule, counsel’s duties include (1) consulting with the defendant to ascertain his
       contentions of deprivation of constitutional rights, (2) examining the record of the proceedings
       at trial, and (3) making any amendments that are necessary for an adequate presentation of the
       defendant’s contentions. Ill. S. Ct. R. 651(c) (eff. Feb. 6, 2013).
¶ 35        In this postconviction proceeding, defendant has experienced repeated failures in
       representation. The failures include the failure to move to amend even after the trial court
       observed that defendant’s “main claim” of ineffectiveness of appellate counsel was not in the
       petition; the failure, after remand, to argue at the hearing the claim upon which this court
       remanded; the continued failure to attach any supporting documentation or explain their
       absence, even though that was one of the grounds for the prior dismissal before the same trial

                                                    -7-
       judge; the failure to specify in the new Rule 651(c) certificate, which the trial court directed
       him to file, whether any communications had occurred in the years since the remand; the
       failure to specify the date of the judgment in the original notice of appeal, which must be
       timely and which is the sole document conferring jurisdiction on this court; and the apparent
       failure to mail the order appealed from to defendant, as directed by the trial court.
¶ 36       First, it was error to reappoint the same APD after this court found that his representation
       was unreasonable and that he failed to make even a routine amendment. Schlosser, 2012 IL
       App (1st) 092523, ¶¶ 22-26; see also People v. Kelly, 2012 IL App (1st) 101521, ¶¶ 40-41, 48
       (postconviction counsel’s failure to provide a reasonable level of assistance required
       appointment of new counsel on remand); People v. Nitz, 2011 IL App (2d) 100031, ¶¶ 19, 21
       (same); People v. Jones, 2016 IL App (3d) 140094, ¶¶ 33-34, 36 (same); People v. Shortridge,
       2012 IL App (4th) 100663, ¶¶ 14-15 (same).
¶ 37       Second, the Rule 651(c) certificate, which the trial court directed him to file, does not
       indicate whether he has communicated with defendant at any time since 2009, when the last
       certificate was filed, and the record does not disclose any such evidence. For example, the
       amended petition does not refer to the character witnesses, whom defendant claimed were not
       called and would have affected the judge’s “opinion” at trial or sentencing. This court is not
       suggesting that a reference to these witnesses was required, but rather that a newly-added
       reference to them would have, at least, indicated communication with defendant since the
       remand. Thus, we cannot find that the APD satisfied one of the three mandatory duties of Rule
       651(c), namely, to communicate with his client. Ill. S. Ct. R. 651(c) (eff. Feb. 6, 2013).3
¶ 38       Third, at a minimum, the duty to adequately or properly present defendant’s claims
       “necessarily includes attempting to overcome procedural bars” that will otherwise defeat his
       claims. People v. Perkins, 229 Ill. 2d 34, 44 (2007). Postconviction counsel must try to meet
       procedural requirements in order to adequately advance defendant’s claims under the Act. See
       Johnson, 154 Ill. 2d at 246; Perkins, 229 Ill. 2d at 44. This would include filling out the “Date
       of judgment” line on a notice-of-appeal form to ensure that defendant’s appeal is considered
       timely.
¶ 39       For all these reasons and due to the failure of representation discussed above, we find that it
       was error to reappoint the same counsel on remand and that Rule 651(c) was not satisfied. In
       response, the State argues on appeal that defendant waived this issue for our review because he
       failed to request new counsel when the matter was remanded. However, there is no evidence
       that defendant was aware that the same APD was appearing for him in the trial court, since he
       was not present at any of the court appearances held since the remand, and the Rule 651(c)
       certificate did not indicate whether the APD had communicated with him since the remand.
       Obviously, an attorney cannot be expected to object to his own representation. Thus, we do not
       find this argument persuasive.
¶ 40       The State’s citation of Turner in support is puzzling. The State argues that the supreme
       court found counsel inadequate but then remanded without instructions to appoint new
       counsel. See Turner, 187 Ill. 2d at 417. However, the supreme court had already appointed new

           3
             Our finding is bolstered by the fact that defendant does not appear to have received the trial court’s
       order, despite the fact that the trial court specifically directed the APD to “make sure *** that
       [defendant] gets a copy of this.” The APD’s apparent failure to mail the order only bolsters our finding
       that there was a lack of the communication which Rule 651(c) requires.

                                                        -8-
       counsel for defendant. The same “inept” counsel had represented defendant on appeal, and the
       supreme court had granted defendant’s motion for new counsel on appeal. Turner, 187 Ill. 2d
       at 414 n.2. Thus, this case supports appointment of new counsel on remand.
¶ 41       The next question is whether a remand is necessary.
¶ 42       Our supreme court has held that, even if the allegations in a petition were insufficient to
       raise a constitutional issue, it is error to dismiss a postconviction petition on the pleadings
       where there has been inadequate representation by counsel. People v. Suarez, 224 Ill. 2d 37, 47
       (2007). The Illinois Supreme Court “has consistently held that remand is required where
       postconviction counsel failed to fulfill the duties of consultation, examining the record, and
       amendment of the pro se petition, regardless of whether the claims raised in the petition had
       merit.” Suarez, 224 Ill. 2d at 47.
¶ 43       “We cannot simply presume, however, that the trial court would have dismissed the
       petition without an evidentiary hearing if counsel had adequately performed his duties under
       Rule 651(c). It is the duty of the trial court to determine on the basis of a complete record
       whether the postconviction claims require an evidentiary hearing.”4 Johnson, 154 Ill. 2d at
       246.
¶ 44       Based on the unequivocal words of our supreme court, a remand is necessary. Under Rule
       651(c), the issue is not whether the defendant’s claims have merit or whether he can later
       establish substantial prejudice. Schlosser, 2012 IL App (1st) 092523, ¶ 32 (citing and
       discussing Suarez, 224 Ill. 2d at 47, and Turner, 187 Ill. 2d at 415). The problem is that, when
       postconviction counsel does not complete the few duties imposed by the rule, the limited right
       to counsel conferred by the Act becomes illusory.

¶ 45                                         CONCLUSION
¶ 46       For the foregoing reasons, this court remands for the appointment of new postconviction
       counsel, with leave to amend and add supporting documentation, as he or she deems necessary,
       in support of defendant’s claims, which may concern ineffective assistance of counsel,
       character witnesses, fairness of sentence, and resentencing. New counsel is required to mail a
       copy of this opinion and our prior opinion to defendant, and to file a Rule 651(c) certificate
       stating that he or she has communicated with defendant concerning this opinion and our prior
       opinion.
¶ 47       In conclusion, we remand for further second-stage proceedings consistent with this
       opinion.

¶ 48       Reversed and remanded with directions.




           4
            In our last opinion, we observed: “Rather than the appellate or supreme court, it is the trial court
       that reviews the record to determine whether a defendant is able to make a substantial showing of a
       constitutional violation ***.” Schlosser, 2012 IL App (1st) 092523, ¶ 31. In the case at bar, we have the
       odd situation where we do not even have a copy of the trial court’s written determination.

                                                       -9-